The opinion of the court was delivered, November 16th 1868, by
Read, J.
The 2d count of the indictment charges that the defendants did wilfully and maliciously disturb and interrupt a certain meeting of the school directors of St. Olair township, in said county, they, the said school directors, being then and there lawfully assembled for the purpose of discharging their duty as school directors for the said township of St. Olair ; and the question is, whether the offence so charged is a misdemeanor at common law.
“ The only remaining breach of public order and tranquillity,” says Mr. Bishop in his Commentaries on the Criminal Law, vol. 1, § 982, “to be here pointed out is the disturbance of public meetings. Where people rightfully assemble for worship, or assemble in their township meetings and the like, and probably in all cases where they come together in an orderly way for a lawful object; those who unlawfully interrupt them are indictable at the common law. It has been said that in England the statutes which were there passed were necessary to protect dissenters on account of an assembling of them not being lawful, while it is equally admitted that in this country where all forms of worship are favored they are not required.”
In Respublica v. Teischer, 1 Dall. 338, Chief Justice McKean says: “ But it seems to be agreed that whatever amounts to a public wrong may be made the subject of an indictment.”
Here these school directors were lawfully assembled, and in discharge of duties of great importance to the public, and to disturb and interrupt them is an act injurious to the public and a public wrong, and of course indictable at common law, although not punished by any Act of Assembly.
The objections to the form of the indictment, if there was anything in them, came too late.
The court were therefore right in sentencing the defendants.
Judgment affirmed.
Thompson, C. J., dissented.